Citation Nr: 1241564	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  98-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a cervical injury. 


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in August 1996, of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2003, the Veteran appeared at hearing before an Acting Veterans Law Judge and a transcript of the hearing is in the Veteran's file.

In August 2003, the Board remanded the case for additional development.

In a decision in June 2006, the Board denied the claim of service connection for residuals of a cervical injury.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2007, the Court granted a Joint Motion for Remand and vacated the Board's decision and remanded the case to the Board for compliance with the instructions in the Joint Motion.  A copy of the Joint Motion and the Court's order are in the file.

In February and November 2008, and again in September 2011, the Board remanded the matter for further evidentiary development.  No further action to ensure compliance with the Board's prior remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2011, the Board obtained an advisory medical opinion from a physician who was not employed by VA (independent medical expert or IME).  In March 2011, the Board provided the Veteran and his attorney a copy of the opinion and afforded the Veteran the opportunity to submit additional argument and evidence.  The Veteran and his attorney submitted additional argument and evidence inclosing a private medical opinion. 


FINDING OF FACT

The residuals of a cervical injury, kyphotic deformity and disc pathology at C6-7, were sustained on active duty. 


CONCLUSION OF LAW

The residuals of a cervical injury, kyphotic deformity and disc pathology at C6-7, were incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

As the claim of service connection for residuals of a cervical injury is resolved in the Veteran's favor, the Board need not further address VCAA compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran, who was a member of the Texas Army National Guard, was ordered to active duty by presidential order in August 1961.  






The service treatment records, including the reports of physical examinations in May 1961 and in June 1962, contain no complaint or finding of a cervical injury.    

After the period of active duty, on a retention examination for the National Guard in May 1966 and VA records from 1975 to 1982 contain no complaint or finding of a cervical injury.  

VA records show in March 1982 the Veteran sought treatment for upper back and neck pain after an accident in which his vehicle turned over in a ditch.  X-rays of the cervical spine showed no gross abnormality, but possibly early arthritis.  The diagnosis was acute, mild left cervical strain.  In April 1982, left shoulder and arm and neck pain secondary to a vehicle accident was noted.  In June 1982, the Veteran was evaluated for partial paralysis of the left triceps secondary to a neck injury in the vehicle accident in March 1982.  

In February 1992, VA X-rays showed a kyphotic deformity and a left-sided disk bulge at C6-7.   

In a statement in January 1995, a military buddy stated that he saw the Veteran fall from a high cliff in February 1962 and that the Veteran was then on medication for several days.  He also recalled that the Veteran was in the hospital in May 1962 for a few days because of a neck fracture caused by a fall from an armored personnel carrier.    

Private medical records show that in September 1996 the Veteran complained of a slip and fall accident in a grocery store.  On transfer to a VA hospital, the Veteran gave history of a back and neck injury with a negative X-ray in 1962 and a neck injury in a vehicle accident in 1982.  Subsequently, the Veteran stated that he fractured his neck in 1962.  

VA records in May 1997 show that the Veteran was involved in a vehicle accident and he arrived on a back board with a rigid cervical collar and head immobilizer.   


In a statement in June 2002, the former Commanding Officer (a Captain) of the Veteran's unit recalled the injury in 1962 as claimed by the Veteran.   

In a statement in July 2002, a military buddy stated that he was aware of an incident in May 1962, involving the Veteran, who fell from an armored personnel carrier and hurt his back and neck and that the Veteran wore a collar for a few days.  

In separate statements in July 2002, two military buddies, one a company clerk and the other a squad leader, reported that the Veteran had had an accident during field maneuvers.  The squad leader elaborated that the Veteran had fallen off of an armored personnel carrier and hurt his neck.

There other corroborative statements from a number of other military personnel, who had either witnessed or were aware of the incident and neck injury in 1962. 

Private medical records in July 2002 show that the Veteran presented with a long history of neck and low back pain.  The Veteran stated that his low back and neck were injured in a fall in 1962 and that he had a second injury in the early 1980s in a vehicle accident.  He complained of neck and back pain for about 40 years.  X-rays of the cervical spine showed degenerative or post-traumatic changes of C7-T1.  

In August 2002, a MRI of the cervical spine showed degenerative changes at C6-7 and anterolisthesis of C6 on C7.  The physician expressed the opinion that the current findings were the result of the injury 30 to 40 years earlier from a fall and.

In January 2003, the Veteran testified that he fell off an armored personnel carrier in May 1962, and his neck was X-rayed.  He recalled being told that it would heal properly and probably he would not give him any more trouble.  He stated that he was told to wear a neck brace for a week or two.  He also testified that his service treatment records were incomplete and that he had chiropractic treatment for about 10 years after active duty.  



In a statement in February 2003, a retired Major General, who as a young officer was the executive officer of the Veteran's unit from October 1961 to June 1962, recalled that during a field exercise, he was notified that the Veteran had been injured when he fell from an armored personnel carrier, that the Veteran was taken to medical personnel, and that when the Veteran returned to the unit he was wearing a neck collar.  As he left the unit in June 1962, he stated that he could not comment on the Veteran's later treatment.

In a statement in February 2003, a retired Major, then a Battalion Surgeon stated the in 1962 he was present in the field, when the Veteran gave a history of falling from an armored personnel carrier and hitting his head on a stump.  He stated there were no X-ray capabilities in the field, so the Veteran would have been sent to the main hospital for evaluation and treatment  

On VA examination in May 2004, the Veteran stated that he injured his neck during service and that he had worn a collar.  

On VA examination in May 2008, the Veteran stated that he had fallen off the back of an armored personnel carrier during service and that he had been treated with a cervical collar and placed on light duty for two weeks.  The diagnosis was cervical spine degenerative disc and joint disease, which the VA examiner stated was more likely than not related to the vehicle accident in 1982 as opposed to the in-service injury in 1962, because no abnormality was shown on examinations in June 1962 and in May 1966. 

In August 2008, a private orthopædic spine specialist reviewed the Veteran's medical records.  After a comprehensive recounting of the medical evidence, the private physician found that the Veteran sustained an injury to cervical spine during service and that the Veteran had a chronic kyphotic deformity at C7 that was not a congenital malformation and that was most likely the result of the injury sustained during service.  



The private physician also found age-related degenerative changes of the cervical spine.

On VA examination in March 2009, the VA examiner, an orthopædic surgeon, stated that he had reviewed the Veteran's file and the medical records presented by the Veteran at the examination.  The Veteran stated that he fell off an armored personnel carrier and injured his neck during service, and that he had been involved in a vehicle accident in 1982.  He complained of current neck pain.  The VA examiner noted that there was no medical documentation that verified the neck injury in 1962, much less a fracture as the X-rays in May 2008 and the MRI in July 2008 showed no evidence of fracture, but did show significant degenerative changes.  The diagnosis was degenerative disc disease of the cervical spine, related to age and smoking, and not related to service.  The VA examiner commented that he found no basis for concluding that the Veteran had a service-connected injury resulting in ongoing problems of the cervical spine and that there was no documented evidence of a neck injury in service.

In November 2009, after a review of VA records and noting the Veteran's history of a fall off a military vehicle in service as well as the Veteran's involvement in vehicle accident in 1982, a private neurologist stated that the injuries in 1982 were considered to be not significant, and that most of the Veteran's neck pain was before the accident in 1982.  The diagnosis was chronic neck pain due to spinal stenosis and bilateral cervical radiculopathies by EMG.  According to the neurologist, this was a progressive problem that would not have been caused by a mild cervical strain as one would suffer in a vehicle accident and most likely as not started with the neck injury in service and progressed over the years.  

In February 2011, the Board obtained a medical advisory opinion from an independent medical expert, a neurologist, who is not employed by VA. The independent medical expert (IME), who rendered the opinion, is a Professor of Neurology at the University of Massachusetts Medical School. 



After a review of the Veteran's records, including the history of the fall from a personnel carrier in 1962, the vehicle accident in 1982, X-rays, and kyphotic deformity and disc bulge at C6-7 by MRI in 1997, the IME concluded that the Veteran had significant degenerative disease of the cervical spine with spinal stenosis with radiculopathies and ulnar neuropathies.  The IME expressed the opinion that it was very unlikely that the neurological abnormalities, C-5 radiculopathies and ulnar neuropathies, were related to the injury in 1962 in service, because the injury in 1962 was relatively minor and subsequent medical clearances in1962 and 1966 did not include neck related complaints or problems.  The IME stated that the progression of the degenerative changes by X-ray over time was relatively common as people age.

In September 2012, the Veteran submitted a medical opinion from a private physician, who is board certified as an orthopaedic surgeon.  The private orthopaedic surgeon is also an attorney and he was a former flight surgeon in the Navy from 1969 to 1972.  After a detailed accounting of the significant facts in the case, the private orthopaedic surgeon expressed the opinion that it was at least as likely as not that present cervical spine symptoms, involving the disc pathology at C-7, were the direct result of the injury in 1962, when the Veteran fell off of an armored personnel carrier and landed on the cervical and thoracic segments of the spine.  

The private orthopaedic surgeon explained that while he agreed with the IME that degenerative changes in the cervical spine such as stenosis were related to the normal aging process the normal aging process would not produce severe kyphosis or a soft tissue mass at the level of the C-7 disc.  The private orthopaedic surgeon also stated that a fall of six to seven feet off an armored personnel carrier could easily have caused a significant injury, resulting in permanent damage, and that the cervical strain due to an injury from the vehicle accident in 1982 would not have resulted in the type of soft tissue mass or kyphotic (bony) changes.  




As for the lack of contemporary medical evidence of a neck injury during service, the private orthopaedic surgeon noted that the Veteran's fall was observed by a number of reliable witnesses and an injury to the facet joints or intervertebral discs could not be accurately diagnosed in1962, when only routine X-rays or myelograms were available.  

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.





Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Although the service treatment records do not document a cervical injury, in statements in support of his claim and in testimony, the Veteran has stated that he injured his neck when he fell off an armored personnel carried in 1962 and that he was treated with a cervical collar and placed on light duty.  




The Veteran is competent to describe both the fall and the injury, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

In addition there is corroborative evidence of witnesses to the event or to the Veteran's injury from several members of the Veteran's unit.  For example, in a statement in June 2002, the former Commanding Officer of the Veteran's unit recalled the injury in 1962 as described by the Veteran.  In a statement in February 2003, the executive officer of the Veteran's unit from October 1961 to June 1962, now a retired Major General, recalled that during a field exercise, he was notified that the Veteran had been injured when he fell from an armored personnel carrier, that the Veteran was taken to medical personnel, and that when the Veteran returned to the unit he was wearing a neck collar.  In a statement in February 2003, a retired Major, then a Battalion Surgeon, stated the in 1962 he was present in the field, when the Veteran gave a history of falling from an armored personnel carrier and hitting his head on a stump.  He stated there were no X-ray capabilities in the field, so the Veteran would have been sent to the main hospital for evaluation and treatment.   

The Board therefore finds that Veteran's statements and testimony about the in-service fall and injury credible.  See Washington, 19 Vet. App. at 369 (the Board, as fact finder, must determine the probative value or weight of the admissible evidence). 

The Veteran's statements and testimony, corroborated by several witnesses, establish an in-service incurrence of an injury.  One of three elements required for service connection.  




As for evidence of a present disability, a second element required for service connection, in February 1992, VA X-rays showed a kyphotic deformity and a disc bulge at C6-7.  In July 2002, X-rays of the cervical spine showed degenerative or post-traumatic changes at C7.  In August 2002, a MRI showed degenerative changes at C6-7 and anterolisthesis of C6 on C7.  In August 2008, a private orthopædic spine specialist described a kyphotic deformity at C7.  On VA examination in March 2009, the diagnosis was degenerative disc disease of the cervical spine.  In February 2011, the independent medical expert (IME) referred to kyphotic deformity and disc bulge at C6-7 by MRI.  In September 2012, a private orthopaedic surgeon referred to kyphosis or a soft tissue mass and disc pathology at C-7. 

The findings by X-ray and MRI and the diagnoses of kyphotic deformity and disc bulge at C6-7 by MRI by medical health care professionals, who are qualified by education, training, or experience to diagnosis a medical condition, constitutes competent medical evidence of a present disability.  See 38 C.F.R. § 3.159 (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion).

As for evidence of a causal relationship between the present disability and the injury incurred during service, the so-called "nexus" requirement, the third element of service connection, the Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A cervical spine disability, kyphosis or a soft tissue mass and disc pathology at C-7, is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.

As the disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current cervical spine disability and the injury in service.  

For this reason, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the present disability and the injury during service.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

As the Veteran's lay evidence is not competent evidence on the question of a causal relationship or nexus between the present disability and the injury during service, the Board looks to the medical evidence.  

There is competent medical evidence in favor of and against the claim, namely, the opinions of a private orthopaedic surgeon and an IME, who are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).



The evidence favorable to the claim consists of the medical opinion from a private physician, who is board certified as an orthopaedic surgeon.  The private orthopaedic surgeon expressed the opinion that it was at least as likely as not that present cervical spine symptoms, involving the disc pathology at C-7, were the direct result of the injury in 1962, when the Veteran fell off of an armored personnel carrier and landed on the cervical and thoracic segments of the spine.  

The private orthopaedic surgeon explained that while he agreed with the IME that degenerative changes in the cervical spine such as stenosis were related to the normal aging process the normal aging process would not produce severe kyphosis or a soft tissue mass at the level of the C-7 disc.  The private orthopaedic surgeon also stated that a fall of six to seven feet off an armored personnel carrier could easily have caused a significant injury, resulting in permanent damage, and that the cervical strain due to an injury from the vehicle accident in 1982 would not have resulted in the type of soft tissue mass or kyphotic (bony) changes.  

As for the lack of contemporary medical evidence of a neck injury during service, the private orthopaedic surgeon noted that the Veteran's fall was observed by a number of reliable witnesses and an injury to the facet joints or intervertebral discs could not be accurately diagnosed in1962, when only routine X-rays or myelograms were available.  

The evidence against the claim consists of the opinion of the IME, a Professor of Neurology at the University of Massachusetts Medical School, who expressed the opinion that it was very unlikely that the neurological abnormalities were related to the injury in 1962 in service, because the injury in 1962 was relatively minor and subsequent medical clearances in 1962 and 1966 did not include neck related complaints or problems.  The IME stated that the progression of the degenerative changes by X-ray over time was relatively common as people age. 





The Board finds that the favorable opinion of the private orthopaedic surgeon more persuasive, that is, outweighs, the negative opinion of the IME, because the private orthopaedic surgeon explained that, while he agreed with the IME that degenerative changes in the cervical spine such as stenosis were related to the normal aging process, the normal aging process would not produce severe kyphosis or a soft tissue mass at the level of the C-7 disc.  Also for lack of contemporary medical evidence of a neck injury during service, the private orthopaedic surgeon noted that the Veteran's fall was observed by a number of reliable witnesses and an injury to the facet joints or intervertebral discs could not be accurately diagnosed in1962, when only routine X-rays or myelograms were available.  

The IME did not specifically addressed the findings of kyphosis or a soft tissue mass at the level of the C-7 disc other than by a general conclusion that the degenerative changes by X-ray over time was relatively common as people age. 

Also the IME relied on the absence of contemporaneous medical evidence, which under the circumstances of the case, has less probative value as the Board finds that the Veteran is competent and credible to describe a fall and injury during service. 

As the Board is charged with determining the probative value or evidentiary weight to be attached to a medical opinion as finder of fact, the Board finds that the opinion of the private orthopaedic surgeon has greater probative value that the negative opinion of the IME.

As the Veteran's statements and testimony are competent and credible evidence with regard to the in-service fall and injury, along with evidence of present disability, and a nexus to service in the opinion of private orthopaedic surgeon, all the elements of service connection have been met and the Veteran prevails.  








See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Service connection for residuals of a cervical injury, kyphotic deformity and disc pathology at C6-7, is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


